Case 1:19-cv-25046-RNS Document 298 Entered on FLSD Docket 09/30/2020 Page 1 of 9



                            United States District Court
                                      for the
                            Southern District of Florida

   Federal Trade Commission,             )
   Plaintiff,                            )
                                         )
   v.                                    ) Civil Action No. 19-25046-Civ-Scola
                                         )
   On Point Global LLC and others,       )
   Defendants.                           )
          Order on Motions to Stay and Resolve Receivership Conflict
        Now before the Court is the Plaintiff Federal Trade Commission’s (“FTC”)
  Motion to Resolve Receivership Conflict (ECF No. 272) and Defendants’ Motions
  to Stay Proceedings (ECF Nos. 278, 280, 283). For reasons stated below, the
  Court denies the FTC’s motion to resolve receivership conflict (ECF No. 272)
  and denies the Defendants’ motion to stay proceedings (ECF No. 278).

    I.   Background
         The Parties’ motions arise from the same legal question currently under
  consideration by the United States Supreme Court. (See ECF No. 272, at 3; ECF
  No. 278, at 7.) Specifically, on July 9, 2020, the Supreme Court granted petitions
  for certiorari in AMG Capital Management, LLC v. FTC, 910 F.3d 417 (9th Cir.
  2018), cert. granted (U.S. July 9, 2020) (No. 19-508) and FTC v. Credit Bureau
  Center, LLC, 937 F.3d 764 (7th Cir. 2019), cert. granted (U.S. July 9, 2020) (No.
  19-825) and consolidated the cases for briefing and oral argument to consider
  the question of whether Section 13(b) of the Federal Trade Commission Act, 15
  U.S.C. § 53(b), by authorizing injunctions, also authorizes the Federal Trade
  Commission to demand monetary relief such as restitution—and if so, the scope
  of the limits or requirements for such relief. The Supreme Court’s consideration
  of the question presented in AMG Capital Management and Credit Bureau Center
  follows on the heels of the Supreme Court’s decision in Liu v. Securities and
  Exchange Commission where the Supreme Court considered what degree of
  equitable relief the SEC may obtain pursuant 15 U.S.C. § 78u(d)(5) of the
  Securities Exchange Act of 1934 when seeking disgorgement of net profits based
  on a defendant’s wrongdoing. 140 S. Ct. 1936, 1942 (2020). The Supreme Court
  ultimately held that § 78u(d)(5) prevents the SEC from seeking an equitable
  remedy in excess of a defendant’s net profits from wrongdoing. Id. at 1946.
Case 1:19-cv-25046-RNS Document 298 Entered on FLSD Docket 09/30/2020 Page 2 of 9



         Following the Supreme Court’s decision in Liu, the Court appointed
  receiver (the “Receiver”), who represents 49 corporate entity Defendants in this
  matter (but not certain individual Defendants) filed a notice with the Eleventh
  Circuit that she intended to adopt certain portions of the individual Defendants’
  brief. (ECF No. 272-1, at 10.) The Receiver explained that, in order to “preserve
  the Entity Defendants’ legal rights,” the Receiver intended to adopt the portions
  of the individual Defendants’ briefing, to the extent they argued that this Court’s
  injunction exceeded its authority, that the injunction violates the Liu measure of
  net profits, and that the Eleventh Circuit should overrule or abrogate its
  precedent in light of Liu. (ECF No. 272-1, at 11; ECF No. 272-2, at 15-28.) As a
  result of the position taken by the Receiver, the FTC contends that the Receiver
  is faced with an irreconcilable conflict as the Receiver “needs to advance
  arguments on the Defendants’ behalf that are directly contrary to her duty to
  ‘protect the interests of consumers who have transacted with’ those Defendants.”
  (ECF No. 272, at 3 (quoting ECF No. 126, at 13.)) Accordingly, the FTC asks that
  the Receiver continue her duties preserving assets of the entities she represents,
  but asks this Court to appoint a new special receiver or independent counsel to
  represent the “Receivership Defendants in this litigation.” (ECF No. 272, at 5.)
         Concurrently, the Defendants ask this Court to stay proceedings in order
  to give the Supreme Court an opportunity render a decision in AMG and Credit
  Bureau Center which will determine the scope of equitable remedies under
  Section 13(b) of the FTC Act. (ECF Nos. 278, 280, 283.) The Defendants contend
  that absent a stay, the parties may end up unnecessarily wasting resources
  conducting discovery on monetary relief which may or may not be available to
  the FTC. (ECF No. 278, at 8.) Moreover, the Defendants argue that a stay would
  conserve judicial resources, serve the public interest, and would cause no harm
  to the FTC. (ECF No. 278, at 8.)

    II.   Legal Standards
             A. Stay of Proceedings
         District Courts have broad discretion to stay proceedings in the exercise
  of their good judgment. Clinton v. Jones, 520 U.S. 681, 706 (1997). Courts may
  enter stays for a variety of reasons, such as to control their dockets or pursuant
  to principles of abstention. Trujillo v. Conover & Co. Commuc’ns, Inc., 221 F.3d
  1262, 1264 (11th Cir. 2000). Alternatively, a stay may be warranted where “a
  federal appellate decision . . . is likely to have a substantial or controlling effect
  on the claims in the stayed case.” Miccosukee Tribe of Indians of Fla. v. South Fla.
  Water Mgmt. Dist., 559 F.3d 1191, 1198 (11th Cir. 2009). This power, however,
  is not without limits. Keim v. ADF Midatlantic, LLC, Case No. 12-80577-Civ-
  Marra, 2015 WL 13858830, at *1 (S.D. Fla. Dec. 17, 2015) (Marra, J.) (noting a
Case 1:19-cv-25046-RNS Document 298 Entered on FLSD Docket 09/30/2020 Page 3 of 9



  District Court’s power to force “‘an unwilling litigant to wait upon the outcome
  of a controversy to which he is a stranger’ . . . is not unbridled.”) (quoting Landis
  v. N. Am. Water Works & Elec. Co., 299 U.S. 248, 254-55 (1936)). In considering
  the propriety of a stay, the Court must weigh several factors, including: (1) the
  harm that will be suffered by the applicant if the stay is not granted; (2) the harm
  that will be suffered by the party resisting the stay if the stay is granted; and (3)
  where the public interest lies. Keim, 2015 WL 13858830, at *1. The test is not
  mechanical, but rather must adapt to these varying conditions and the
  circumstances before the reviewing court. Id. Ultimately, it is the moving party’s
  burden to prove the stay is warranted. Landis, 299 U.S. at 255 (“the suppliant
  for a stay must make out a clear case of hardship or inequity in being required
  to go forward.”).

            B. Authority of Receiver
         A District Court’s power over a receiver is similarly a matter for the District
  Court’s discretion. A receiver “is a creature of equity” whose powers “while
  extraordinary, are limited by the district judge’s concept of equity.” In re Wiand,
  No. 8:10-cv-71-T-17MAP, et al., 2012 WL 611896, at *5 (M.D. Fla. Jan. 4, 2012).
  Indeed, a receiver “receives h[er] power and authority directly from the court and
  therefore is subject to the court’s directions and orders in the discharge of h[er]
  official duties.” SEC v. Elfindepan, S.A., 169 F. Supp. 2d 420, 424 (M.D.N.C.
  2001); see also Booth v. Clark, 58 U.S. 322, 331 (1854) (“The receiver is but the
  creature of the court; he has no powers except such as are conferred upon him
  by the order of his appointment and the course and practice of the court.”).
  Accordingly, a receiver must act in accordance with a court’s order appointing
  that receiver and discharge the duties and responsibilities as described in such
  order.
         Once appointed, a receiver is a “neutral officer of the Court.” Sterling v.
  Stewart, 158 F.3d 1199, 1201 n.2 (11th Cir 1998). While a receiver must be
  impartial between parties, that impartiality “does not extend to h[er] relationship
  with the receivership estate” as receivers owe a “‘fiduciary duty to the owners of
  the property under h[er] care’ and thus must ‘protect and preserve’ the
  receivership’s assets ‘for the benefit of the persons ultimately entitled to it.’” SEC
  v. Schooler, No. 3:12-cv-2164-GPC-JMA, 2015 WL 1510949, at *3 (S.D. Cal.
  March 4, 2015) (quoting Sovereign Bank v. Schwab, 414 F.3d 450, 454 (3d Cir.
  2005). As neutral officers of the court, receivers must avoid the appearance of
  impropriety or partiality in their actions. Schooler, 2015 WL 1510949, at *3.
Case 1:19-cv-25046-RNS Document 298 Entered on FLSD Docket 09/30/2020 Page 4 of 9



   III.   Analysis

             A. Motion to Stay

         Should the Court decide that a stay is warranted in this case, the FTC’s
  motion to resolve receivership conflict would effectively become moot. While
  Defendants Burton Katz, Brent Levison, Elisha Rothman, Christopher
  Shearman, Robert Zangrillo, Dragon Global Management LLC, Arlene Mahon,
  and Waltham Technologies, LLC’s 1 motion to stay was filed subsequent to the
  FTC’s motion, the Court chooses to deal with the Defendant’s motion to stay first
  given its potential impact on the FTC’s motion.
         In support of their motion to stay, the Defendants argue that a stay is
  warranted because the FTC seeks $85 million in equitable monetary remedies
  from various of the defendants pursuant to Section 13(b) of the FTC Act. (ECF
  No. 278, at 7-8.) They argue if the case is not stayed, the parties will need to
  conduct expensive and time-consuming discovery pertaining to disgorgement
  and the factual predicate of joint and several liability but if the Supreme Court
  extends its holding in Liu to Section 13(b) of the FTC Act, these time-consuming
  and expensive efforts will have been wasted. (ECF No. 278, at 8.) Even if the
  Supreme Court does not extend its Liu holding, the Defendants argue that the
  Supreme Court’s ruling will help to “properly . . . tailor relief and related
  discovery.” (ECF No. 278, at 8.) The Defendants also state that the FTC will not
  be harmed by a stay and that a stay will serve the public interest. (ECF No. 278,
  at 8.) Finally, the Defendants suggest that a stay will help to conserve judicial
  resources by reducing motion practice on issues that may soon become moot.
  (ECF No. 278, at 8.) Somewhat undermining the collective Defendants’ stay
  request, Robert Zangrillo and Dragon Global Management LLC suggest in their
  briefing that any stay that may be entered by this court “should not encompass
  the pending appeals before the Eleventh Circuit, and if any of those appeals are
  decided prior to the Supreme Court decision(s) in AMG and Credit Bureau Center,
  it may be appropriate to resume some or all proceedings before this Court.” (ECF
  No. 280, at 1.)
         The FTC disagrees with the Defendants on the propriety of a stay. The FTC
  argues first that the basis for the Defendants’ request was already presented to
  this Court and the Eleventh Circuit both of which rejected the Defendants’
  arguments. (ECF No. 289, at 5; ECF No. 150, at 9-11 (arguing the Eleventh


  1 Burton Katz, Brent Levison, Elisha Rothman and Christopher Sherman filed the initial motion

  to stay on August 10, 2020. (ECF No. 278.) Their motion was adopted in full by Arlene Mahon
  and Waltham Technologies, LLC (ECF No. 283) and in part by Robert Zangrillo and Dragon Global
  Management LLC (ECF No. 280). The Receiver does not oppose a stay. (ECF No. 278, at 7.)
Case 1:19-cv-25046-RNS Document 298 Entered on FLSD Docket 09/30/2020 Page 5 of 9



  Circuit’s approach to Section 13(b) is “outmoded” and a “circuit split”
  interpreting Section 13(b) and the Supreme Court’s grant of certiorari in Liu
  warranted a stay).) Second, the FTC argues that a grant of certiorari is not a valid
  basis on which to seek a stay, and even if it were, the Supreme Court’s decision
  in AMG and Credit Bureau Center will not impact any questions of liability in this
  case. (ECF No. 289, at 6-13.) Finally, the FTC argues that a balance of the
  equities, public interest, and the interests of judicial economy, all weigh against
  the granting of a stay in this case. (ECF No. 289, at 13-17.)

           1. Balance of Equities

         In evaluating the stay request, the Court now considers the following
  factors stated above: (1) the harm that will be suffered by the applicant if the
  stay is not granted; (2) the harm that will be suffered by the party resisting the
  stay if the stay is granted; and (3) where the public interest lies. Keim, 2015 WL
  13858830, at *1. In undertaking this analysis, the Court is mindful that “[o]nly
  in rare circumstances will a litigant . . . be compelled to stand aside” while a
  separate matter is settled “to which he is a stranger.” Landis, 299 U.S. at 255.
         Pursuant to the first factor, in support of their motion, the Defendants
  state that they will be harmed because the absence of a stay may cause the
  Defendants to be subjected to time-consuming and costly discovery relating to
  damages, which may or may not be available to the FTC depending on the scope
  of the Supreme Court’s forthcoming ruling relating to the scope of damages
  under Section 13(b) of the FTC Act. This argument, considered alone, is well
  taken. See Ray v. Wal-Mart Stores, Inc., No. 19-80963-Civ-Scola, 2019 WL
  9075965, at *1 (S.D. Fla. Oct. 10, 2019) (Scola, J.) (quotations omitted) (“The
  court must . . . weigh the harm produced by a delay in discovery against the
  likely costs and burdens of proceeding with discovery.”) Indeed, the Defendants
  are correct that requiring them to proceed with discovery that may ultimately be
  unnecessary could subject the Defendants to costs that could otherwise be
  avoided. While the FTC argues this point is ultimately moot because the FTC is
  pursuing claims against certain of the defendants for civil contempt “based on
  the same facts alleged in this case” in the case styled as FTC v. Acquinity
  Interactive, LLC, No. 14-60166-Civ-Scola (S.D. Fla filed Feb. 12, 2020), the scope
  of this Court’s authority to order sanctions is likely limited by the bounds of
  Section 13(b). McGregor v. Chierico, 206 F.3d 1378, 1388 (11th Cir. 2000) (“the
  sanctions imposed by the district court would have been authorized by Section
  13(b) of the Federal Trade Commission Act”); see also FTC v. Leshin, 618 F.3d
  1221, 1237 (11th Cir. 2010) (upholding “a contempt sanction that required
  disgorgement of gross receipts” based on McGregor).
Case 1:19-cv-25046-RNS Document 298 Entered on FLSD Docket 09/30/2020 Page 6 of 9



         While it is possible the Defendants could be subjected to unnecessary
  expense depending on the Supreme Court’s decisions in AMG and Credit Bureau
  Center, existing Eleventh Circuit precedent is clear, and as stated in the Court’s
  prior order, the court is bound to abide by and apply that precedent. (ECF No.
  174, at 1-2); FTC v. Simple Health Plans, LLC, 801 F. App’x 685, 687-88 (11th
  Cir. 2020) (the Eleventh Circuit’s “binding precedent” is that Section 13(b)
  “carries with it the full range of equitable remedies, including the power to grant
  consumer redress and compel disgorgement of profits”). Indeed, under the
  Eleventh Circuit’s prior panel rule subsequent panels of the Eleventh Circuit,
  and the District Courts that are required to apply Eleventh Circuit precedent,
  “are bound to follow” a prior panel’s decision unless there is an “intervening
  Supreme Court decision” that is “clearly on point.” Id. at 688 (internal citations
  omitted); see also Levesque v. Gov’t Emps. Ins. Co., No. 15-14005-Civ-Marra,
  2015 WL 6155897, at *6 (S.D. Fla. Oct. 20, 2015) (Marra, J.) (“[w]here controlling
  circuit precedent exists on an issue before a district court, a grant of certiorari
  on the same issue by the United States Supreme Court does not justify a stay
  because certiorari grants do not change the law.”). The Eleventh Circuit has
  warned that extrapolating holdings “on an issue that was not before [the
  Supreme] Court in order to upend settled circuit law” is improper. Id. While the
  Defendants argue that Liu may impact this proceeding, this Court cannot
  extrapolate that fact when the Supreme Court’s holding in Liu dealt with “the
  wrong agency, the wrong statute, and the wrong remedy.” (ECF No. 289, at 12);
  see also FTC v. Noland, No. cv-20-00047-PHX-DWL, 2020 WL 4530459, at *4 (D.
  Ariz. Aug. 6, 2020) (noting it is improper to read Liu, which dealt with the SEC,
  as curtailing the FTC’s authority). Given that the discovery the Defendants are
  trying to avoid is consistent with longstanding Eleventh Circuit law and given
  that such law is not incompatible with the Supreme Court’s Liu decision, the
  Court finds Defendants’ arguments as to harm inapposite. While the Court could
  end its inquiry here and deny the stay request, the Court will continue to
  consider the remaining factors.
         Next, the Court considers the harm that would be suffered by the FTC if it
  were subjected to a stay over its objections. The FTC argues that a stay, which
  would extend through June 2021, would impede discovery in this case and
  would increase the risk of “evidence being lost or destroyed.” (ECF No. 289, at
  13.) While this may hypothetically be the case, the Court finds the FTC’s
  argument conclusory because the FTC “does not identify any specific evidence
  that will be spoliated.” Barr v. Harvard Drug Group, LLC, No. 13-cv-62019-KAM,
  2015 WL 11181968, at *4 (S.D. Fla. Dec. 4, 2015) (Marra, J.). Accordingly, this
  second factor does not move the needle one way or another with regards to the
  propriety of a stay in this matter.
Case 1:19-cv-25046-RNS Document 298 Entered on FLSD Docket 09/30/2020 Page 7 of 9



         Finally, the Court considers where the public interest lies. The FTC argues
  that a stay in this matter would “delay resolution of the FTC’s claims and
  correspondingly delay relief for thousands of consumer victims whose money
  and personal information Defendants stole over the course of at least the last
  five years.” (ECF No. 289, at 14-15.) The Defendants cite a number of cases in
  their briefing that support the proposition that the public interest lies in
  remediation of illegal practices and in there being clear and correct rulings on
  legal questions. (See ECF No. 278, at 19.) The Defendants seem to contend that
  the Court cannot serve that public interest until the Supreme Court issues a
  ruling in AMG and Credit Bureau Center. The Court agrees with these general
  propositions, but notes that they do not support Defendants’ position. As stated
  above, the Court is bound by the Eleventh Circuit’s clear precedent. The public
  interest will be served by the Court applying that precedent to the matter now
  before the Court without undue delay. Moreover, regardless of Supreme Court’s
  decision in AMG and Credit Bureau Center, the Court must, at some point, decide
  issues of liability in this dispute, which are separate and independent from any
  monetary remedies the FTC may collect under Section 13(b) of the FTC Act. A
  stay until June 2021 does not serve the public interest. Accordingly, the Court
  finds that this final factor weighs against a stay in the instant case.
         In light of the above, the Court finds that the Defendants have failed to
  carry their burden in support of a stay. Indeed, it appears the Defendants cannot
  even agree if a stay is in their best interest. (ECF No. 280, at 1.) Rather, the
  public interest, the established law of the Eleventh Circuit, and this Court’s duty
  to uphold that law strongly support this case proceeding. The Court does not
  reach the question of whether this Court’s prior decision constitutes law of the
  case as it is not necessary to do so. The Court therefore denies the Defendants’
  motion to stay. (ECF No. 278.)

                B. Receivership Conflict
         Given that the Court has denied the Defendants’ stay motion, it is now
  necessary for the Court to consider the FTC’s motion to resolve receivership
  conflict. In support of its motion, the FTC states that the Receiver is in the middle
  of an “irreconcilable” conflict between her duties to “determine, adjust, and
  protect the interests of consumers” as required by Section § XII.L of this Court’s
  order appointing receiver on the one hand, (ECF No. 126, at 13) and to the
  Receivership Entities 2 on the other. The FTC argues the Receiver’s
  responsibilities to the latter have caused her “to argue for a change in existing
  law that would overturn decades of precedent entitling defrauded consumers to

  2   See Order Appointing Receiver (ECF No. 126, at 4) for definition of Receivership Entities.
Case 1:19-cv-25046-RNS Document 298 Entered on FLSD Docket 09/30/2020 Page 8 of 9



  monetary relief, and has directed her counsel to make those arguments.” (ECF
  No. 272, at 4.) The FTC contends that in adopting this position, the Receiver is
  unable to continue to act as a neutral officer of the Court. (ECF No. 272, at 4.)
  The FTC suggests the only way for the Court to resolve this conflict is for the
  Court to appoint a special receiver or independent counsel with the limited
  purpose of advancing the Receivership Entities’ arguments to overturn existing
  precedent. (ECF No. 272, at 5.)
         The Defendants 3 advance various arguments contesting the FTC’s
  position. Defendants argue that there is in fact no conflict that requires
  resolution because the FTC presents a distorted view of the Receiver’s duty. (ECF
  No. 277.) The Defendants argue that the Receiver has duties to both consumers
  and the Receivership Entities and the Receiver’s actions to preserve assets for
  the Receivership Entities by disagreeing with the FTC “on the availability of broad
  monetary damages for consumers” does not represent a conflict. (ECF No. 277,
  at 4.) Even if there was a conflict, the Defendants argue the Court lacks the
  authority to appoint a special counsel. (ECF No. 277, at 8-12.)
         The Receiver also filed a response. (ECF No. 282.) In the Receiver’s
  response to the FTC’s motion, the Receiver noted that while she does not object
  to the relief sought by the FTC, she does however disagree with the FTC’s
  characterization of her actions in adopting arguments “related to recent case law
  regarding Section 13(b) of the FTC Act.” (ECF No. 282, at 2.) The Receiver
  explains, “as she was obligated to do” she sought only “by her counsel’s filing to
  preserve the Corporate Entity Defendants’ 4 rights to adopt certain arguments set
  forth in the Individual Defendants’ briefs to the Eleventh Circuit” relating to the
  monetary damages that may or may not be available to consumers under Section
  13(b) of the FTC Act. (ECF No. 282, at 2.) The Receiver further explained that she
  is not, as the FTC “and other papers have suggested . . . taking a particular
  position in this lawsuit.” (ECF No. 282, at 2.)
         The Court disagrees with the FTC that the Receiver, by taking actions to
  preserve arguments for certain of the Defendants, without taking a position on
  the validity of those arguments, has subjected herself to an irreconcilable
  conflict. If the Receiver had failed to adopt these arguments on behalf of the
  Corporate Entity Defendants these Defendants would have been prejudiced by
  being deprived of an argument to potentially preserve their property. Indeed, the

  3 Defendants Burton Katz, Brent Levison, Elisha Rothman, and Christopher Sherman filed an
  initial response to the FTC’s motion. (ECF No. 277.) Thereafter, Defendants Robert Zangrillo and
  Dragon Global Management LLC filed a response adopting the arguments raised in the initial
  brief and raising several additional arguments that largely echoed the initial arguments. (ECF
  No. 279.)
  4 The Corporate Entity Defendants are the 49 entities the Receiver represents, as discussed

  generally in the FTC’s motion. (ECF No. 272, at 2.)
Case 1:19-cv-25046-RNS Document 298 Entered on FLSD Docket 09/30/2020 Page 9 of 9



  Receiver represents both the interests of the Defendants she represents and
  consumers. The FTC acknowledges this in its own briefing. (See ECF No. 272, at
  4 (“under receivership law . . . the Receiver owes a fiduciary duty to both: (1) the
  defendants, who retake their property if the agency does not prove it case; and
  (2) . . . consumers[] who are entitled to the assets if the agency does prove its
  case.”) The Receiver’s actions are consistent with her duties as this Court
  empowered the Receiver to “engage . . . attorneys . . . as the Receiver deems
  advisable or necessary in the performance of [the Receiver’s] duties and
  responsibilities” which includes the responsibility to “[c]onserve, hold, manage,
  and prevent the loss of all Assets of the Receivership Entities, and perform all
  acts necessary or advisable to preserve the value of those Assets.” (ECF No. 126,
  at 11-12.) Contrary to the FTC’s argument, had the Receiver failed to preserve a
  colorable argument for the Defendants she represents, the Receiver would
  arguably have shown bias against the Defendants by prejudicing the Defendants
  in favor of consumers. Moreover, the Receiver has not chosen to favor the
  Defendants she represents over consumers as the Receiver has adopted the
  complained of arguments “without taking a particular position” and for the sole
  purpose of “preserv[ing] the Corporate Entity Defendants’ rights.” (ECF No. 282,
  at 2.) By preserving certain arguments for the Defendants, the Receiver has
  faithfully discharged her duties as a neutral officer of the Court, representing
  both the interests of consumers and the Defendants she represents.
          Defendants raise arguments as to this Court’s authority to appoint a
  special receiver or independent counsel. (ECF No. 277, at 8-12.) Given that the
  Court has found the Receiver is not subject to an irreconcilable conflict, the
  Court does not reach the Defendant’s question as to the Court’s authority to
  appoint a special receiver or independent counsel as it is not necessary for the
  Court to do so.
          In consideration of the above, the Court denies the FTC’s motion to resolve
  receivership conflict. (ECF No. 272.)

   IV.   Conclusion

         The Court therefore denies the FTC’s motion to resolve receivership
  conflict. (ECF No. 272.) The Court also denies the Defendants’ motion to stay
  proceedings. (ECF No. 278.)
         Done and ordered at Miami, Florida, on September 30, 2020.

                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
